FILED
                            NOT FOR PUBLICATION                             SEP 08 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM WOMACK,                                  No. 13-35772

               Plaintiff - Appellant,            D.C. No. 3:12-cv-05431-RBL

  v.
                                                 MEMORANDUM*
JOHN OR JANE DOE, Correctional
Officers; FRANK HAUSCHILDT,
Sergeant,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

       William Womack, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that his

constitutional rights were violated when officials denied him access to the courts

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
during his pretrial detention. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Oliver v. Keller, 289 F.3d 623, 626 (9th Cir. 2002), and we affirm.

      The district court properly granted summary judgment because Womack

failed to raise a genuine dispute of material fact as to whether defendants’ actions

caused Womack to suffer an actual injury, see Lewis v. Casey, 518 U.S. 343,

348-53 (1996) (access-to-courts claim requires plaintiff to show that the

defendants’ conduct caused actual injury to a non-frivolous legal claim), or as to

whether Womack had a constitutional right to library access in order to contest a

civil suit unrelated to a prison sentence or condition of confinement, see Silva v. Di

Vittorio, 658 F.3d 1090, 1102-03 (9th Cir. 2011) (discussing “affirmative

assistance” and “interference” access-to-courts claims).

      AFFIRMED.




                                           2                                    13-35772